EXAMINER’S AMENDMENT
RE: Reilly et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Stephen Frausto on March 3, 2002.
The application has been amended as follows: 

Amendments to the Claims
In claim 1, 	line 4, the phrase --, wherein the polynucleotide-- has been added after “antibody”.

In claim 10, 	line 1, the term --relative-- has been added before “translation”;
line 2, the phrase --to a wild type signal peptide-- has been added after “peptide”.

In claim 11, 	line  1, the term --relative-- has been added before the term “TIR”;
line  2, the term --relative-- has been added before the term “TIR”;
line 2, the phrase --to a wild type signal peptide-- has been added after the word “peptide”;
line 2, the phrase --to a wild type signal peptide-- has been added after the word  “sequence”.

In claim 12, 	last line, the phrase --the polynucleotide encoding-- has been added before “the light chain”.

In claim 17, 	line 1, the phrase --encoding at least one prokaryotic polypeptide-- has been added before the word “encodes”.



Claim 22 	(canceled)

In claim 24, 	line 2, the term --a-- has been added before “humanized”.

In claim 84, 	 line 1, the phrase --encoding the antibody-- has been added after “polynucleotide”.

Rejoinder
2.	Claim 17 was previously withdrawn from consideration as a result of a species election.  Pursuant to the procedures set forth in MPEP § 821.04(a), the species election for group (e), as set forth in the Office action mailed on 4/29/2021, is hereby withdrawn and claim 8 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
	All objections and rejections except the nonstatutory double patenting rejection over US 10,435,694 in the office action mailed on 10/18/2021 are withdrawn in view of applicant’s amendment to the claims to recite SEQ ID NOs: 13, 14, 15, 34 or 35. Each of SEQ ID NOs: 13, 14, 15, 34 and 35 is free of prior art.
The nonstatutory double patenting rejection over US 10,435,694 is withdrawn in view of applicant’s submission of a terminal disclaimer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 1/12/2022 has been considered by the examiner.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HONG SANG/Primary Examiner, Art Unit 1643